Hunt, Chief Justice.
Jermaine V. Walden was found guilty of murder, aggravated assault and possession of a firearm during the commission of a crime.1 He appeals, arguing that the evidence was insufficient. We affirm.
The evidence authorized a jury to find that Walden had been involved in a confrontation at the Zodiac Club several weeks before the murder and that because of the incident he had vowed that he would get revenge on someone from Thomasville. The evidence also established that on the night of the murder, Walden went to the Zodiac Club armed with a nine millimeter weapon. The bullet recovered from the head of the victim was consistent with a nine millimeter bullet. In addition, there was evidence that Walden was seated on the passenger side of the back seat of a car which followed the victim and his brother when they left the Zodiac Club, that shots were fired from this car at the truck occupied by the victim and his brother, and that the shots fired from the car were fired from the passenger side of the back seat. There was also testimony that Walden did in fact do the shooting. Finally, the evidence also authorized a jury to find that Walden approached one of the co-defendants and told him not to say anything about the incident to the police. After reviewing this evidence in a light most favorable to the jury’s determination of guilt, we conclude that a rational trier of fact could have found the defendant guilty of the crimes for which he was convicted beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


All the Justices concur.


 The crimes were committed on May 2, 1993. On September 29, 1993, Walden was found guilty of murder, aggravated assault, and possession of a firearm during the commission of a crime; he was sentenced to life in prison for the murder, fifteen years for the aggravated assault, to be served concurrently, and five years for possession of a firearm during the commission of a crime, to be served consecutively. The defendant filed his notice of appeal in this Court on October 27, 1993, and the appeal was docketed on December 21, 1993. The case was submitted for decision on briefs on February 4, 1994.